Citation Nr: 1431841	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-49 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression with insomnia and posttraumatic stress disorder (PTSD) with alcoholism.  

2.  Entitlement to service connection for tobacco addiction secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO in Huntington, West Virginia.  An October 2008 rating decision denied entitlement to service connection for PTSD with alcoholism, tobacco addiction secondary to PTSD, a lung condition and hypertension.  A January 2009 rating decision denied entitlement to service connection for depression with insomnia.  The Board notes that it has rephrased the issue on appeal to entitlement to service connection for an acquired psychiatric disability to include PTSD and depression.  

The Board also notes that in a February 2012 rating decision the Veteran was granted a total disability rating based on individual unemployability (TDIU).  

The Veteran requested a hearing in his December 2009 substantive appeals and he was scheduled for a hearing in July 2014.  In June 2014 the Board received correspondence from the Veteran indicating that the Veteran wished to withdraw his hearing request.  The Board will proceed with appellate review.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability, a tobacco addiction, a lung disability or hypertension that is etiologically related to his active duty service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, a tobacco addiction, a lung disability and hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).        

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Acquired Psychiatric Disability

The Veteran asserts that he has an acquired psychiatric disability, to include PTSD with alcoholism and depression with insomnia, that is related to his active duty service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

While acknowledging the Veteran's statements that he has diagnoses of PTSD and depression that are related to service, the Board finds that the Veteran is not competent to testify with regard to the nature and etiology of any acquired psychiatric disorder that he has.  The diagnosis of an acquired psychiatric disorder is a complex medical question and, as noted above, the Veteran is not competent to provide medical evidence as to such a question and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board acknowledges that the Veteran has verified in-service stressors.

In September 2008 the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran had credible PTSD stressors and after an interview appeared to meet the other criteria for a diagnosis of PTSD.  The Veteran was also afforded psychometric assessment.  The examiner noted that the Veteran's psychometric profile was not characteristic of profiles produced by combat veterans with a well-established diagnosis of PTSD.  The examiner also noted several inconsistencies with the Veteran's statements regarding symptoms and his history. 

These discrepancies provide highly probative evidence against the claim.

The examiner concluded that the Veteran's psychological test results were invalid.  The examiner explained that items highlighted under "PTSD symptoms" are related to ongoing depression, exacerbated by alcohol dependence, rather than to PTSD, providing highly probative evidence against this claim.      

While the Veteran may sincerely believe that he has a current diagnosis of PTSD, and while VA treatment records show notations of PTSD, the Board notes that for compensation purposes, a diagnosis of PTSD must be made in accordance with the DSM-IV criteria.  The best evidence in this case provides evidence against this claim.

The Board has considered the issue of whether the Veteran has an acquired psychiatric disability other than PTSD that may be service-connected.  Post-service treatment records continue to show treatment for an acquired psychiatric disability.  These records, however, provide no link between the current diagnosed acquired psychiatric disability and the Veteran's active duty service.  

Further, the best evidence of record does not indicate that the Veteran had an acquired psychiatric disability during his active duty service.

The Board understands the Veteran's concerns and notes that while there are indications of an acquired psychiatric disability, the best medical evidence indicates at this time that the Veteran does not have a diagnosis of PTSD and his diagnosis of another acquired psychiatric disability is not related to his active duty service.  Simply stated, the best evidence indicates that it is less likely (a less than 50% chance) that the Veteran's acquired psychiatric disability is related to his active duty service.  

Accordingly, service connection for an acquired psychiatric disability, to include PTSD and depression, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.
Tobacco Addiction

The Veteran asserts that he has a tobacco addiction that is secondary to his PTSD.

As the Veteran is not service-connected for PTSD or another acquired psychiatric disability, the Board cannot grant service connection on a secondary basis for tobacco addiction.  38 C.F.R. § 3.310(a).  

Lung Disability

The Veteran asserts that he has a lung disability as a result of his active duty service, including exposure to asbestos.

A review of the service treatment records shows no treatment for a lung disability.  Further, the service treatment records show that the Veteran specifically denied exposure to asbestos in April 1989 and October 1989.

A review of post-service treatment records shows that in January 1997 the Veteran was diagnosed with a lung nodule in the right upper lobe that was not definitely calcified.  In November 2003 the Veteran was noted to have "moderate calcified granuloma anterior segment right upper lobe."  In March 2008 the Veteran was noted to have "a partially calcified granuloma in the inferior right upper lobe unchanged except for increase in central calcification."  In March and October 2010 the "partially calcified nodule" was noted to be "unchanged."  The Veteran has not received any other treatment for the lung granuloma.  

A granuloma is not a disease itself that can warrant service connection.  A granuloma is "an imprecise term applied to either a small, nodular, delimited aggregation of mononuclear inflammatory cells, or a similar collection of epitheliod cells."  Dorland's Illustrated Medical Dictionary, 32nd ed. 803 (2012).  Granulomas represent "a chronic inflammatory response that can be initiated by infectious or noninfectious agents."  Id. 

Simply stated, it is not a "disability" for VA purposes.  The Veteran's own statements, overall, would not indicate a lung "disability" currently exists.

The Board finds that the Veteran does not have a diagnosis of a lung disability that can be service connected.  In fact, the best evidence in this case would support a finding that the Veteran, fortunately, does not have a disability at this time.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a lung disability is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      

Hypertension

The Veteran asserts that he has hypertension as a result of his active duty service.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that hypertension is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

A diagnosis of hypertension for VA compensation purposes must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

A review of the Veteran's service treatment records shows that the Veteran had no diagnosis of hypertension.  The Board acknowledges that the Veteran had occasional elevated blood pressure readings.  However, the Veteran did not consistently have blood pressure readings that would warrant a diagnosis of hypertension.  

A review of the Veteran's post-service treatment records shows that the Veteran did not have an actual diagnosis of hypertension until October 2002, approximately 12 years after his separation from active duty service, providing highly probative evidence against the claim.

As there is no evidence of continuous hypertension since active duty service, service connection for hypertension based on the continuity of symptomatology is not warranted.  See 38 C.F.R. 3.303(b), 3.3.09(a); Walker v. Shinseki, 708 F.3d 1331.   

Further, there is no indication from the record that there is any link between the Veteran's current diagnosis of hypertension and his active duty service.

Accordingly, service connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.




Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated in April 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).    

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records, private treatment records and the Veteran's statements.

The Veteran was provided a VA PTSD examination in September 2008.  The Board finds that the examination report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  Further, the examination report was based on a thorough review of the claims file by a physician with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran was not provided a VA examination regarding the issue of entitlement to service connection for a lung disability or hypertension.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran did not provide evidence of a current diagnosis for a lung disability and did not provide evidence establishing that the Veteran sought treatment for a lung disability during active duty service.  Further, the Veteran did not provide evidence of a diagnosis of hypertension during active duty service or within a year after separation from active duty service, or any link between his current diagnosis and his active duty service.  Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran had a current lung disability that was associated with his active duty service and there was no indication that the Veteran's hypertension is related to his active duty service.  Several standards of McLendon are not met in this case.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Beyond the above, as noted above, the Board also notes that in a February 2012 rating decision the Veteran was granted a total disability rating based on individual unemployablity (TDIU).  It is important for the Veteran to understand that he cannot receive more than a 100% rating.  Therefore, a remand would have very limited value in this case to the Veteran.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.

Entitlement to service connection for a tobacco addiction is denied.

Entitlement to service connection for a lung disability is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


